Opinion issued February 23, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-08-00780-CV
———————————
IN THE MATTER OF C. L.

 

 
On Appeal from the County Court at Law No. 3 
Fort Bend County, Texas

Trial Court Cause No. 11317B
 

MEMORANDUM OPINION
On May 11, 2009, we abated this appeal and ordered a
hearing in the trial court.  Among the
issues that the trial judge was to consider was whether appellant desired to
prosecute the appeal.  The trial court
conducted the hearing on May 28, 2009. 
Appellant appeared at the hearing, along with his counsel and his
guardian. A supplemental record of that hearing has been filed in this Court.  At the hearing, appellant stated on the
record in open court that he wished to withdraw this appeal.
          We order the appeal
reinstated.  Appellant has not filed a
written motion to withdraw the appeal.  See
Tex. R. App. P. 42.  However, given appellant’s desire, expressed
on the record in open court, to forego pursuit of his appeal, we conclude that
good cause exists to suspend the operation of Texas Rule of Appellate Procedure
42 in this case.  See Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, we dismiss the appeal. 
          We dismiss all other pending motions
as moot.  We direct the Clerk to issue the
mandate within 10 days of the date of this opinion.  See
Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings,
Massengale, and Huddle.